 



Exhibit 10.30



 



EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT is made and entered into as of this 30th day of March,
2014, with an effective date of January 1, 2014 by and between First Choice
Healthcare Solutions, Inc., a Delaware corporation with offices at Marina
Towers, Melbourne, Florida (the “Corporation”), and Christian (“Chris”)
Romandetti, an individual residing in Indialantic, Florida (the “Executive”),
under the following circumstances:

 

RECITALS:

 

A. The Corporation desires to secure the services of the Executive upon the
terms and conditions hereinafter set forth; and

 

B. The Executive desires to render services to the Corporation upon the terms
and conditions hereinafter set forth.

 

NOW, THEREFORE, the parties mutually agree as follows:

 

1.                  Employment. The Corporation hereby employs the Executive and
the Executive hereby accepts employment as an executive of the Corporation,
subject to the terms and conditions set forth in this Agreement.

 

2.                  Duties. The Executive shall serve as the President and Chief
Executive Officer of the Corporation with such duties, responsibilities and
authority as are commensurate and consistent with his position, as may be, from
time to time, assigned to him by the Board of Directors of the Corporation. The
Executive shall report directly to the Board of Directors of the Corporation.
During the term of this Agreement, the Executive shall devote his full business
time and efforts to the performance of his duties hereunder unless otherwise
authorized by the Board of Directors. Notwithstanding the foregoing, the
expenditure of reasonable amounts of time by the Executive for the making of
passive personal investments, the conduct of private business affairs and
charitable and professional activities shall be allowed, provided such
activities do not materially interfere with the services required to be rendered
to the Corporation.

 

3.                  Term of Employment. The term of the Executive’s employment
hereunder, unless sooner terminated as provided herein (the “Initial Term”),
shall be for a period of five (5) years commencing on the date hereof (the
“Effective Date”). The term of this Agreement shall automatically be extended
for additional terms of one (1) year each (each a “Renewal Term”) unless either
party gives prior written notice of non-renewal to the other party no later than
ninety (90) days prior to the expiration of the Initial Term (“Non-Renewal
Notice”), or the then current Renewal Term, as the case may be. For purposes of
this Agreement, the Initial Term and any Renewal Term are hereinafter
collectively referred to as the “Term.”

 



1

 

 

4.                  Compensation of Executive.

 

(a)                The Corporation shall pay the Executive as compensation for
his services hereunder, in equal semi-monthly or bi-weekly installments during
the Term, the sum of Two Hundred Fifty Thousand Dollars ($250,000) per annum
(the “Base Salary”), less such deductions as shall be required to be withheld by
applicable law and regulations. The Corporation shall review the Base Salary on
an annual basis and shall increase such Base Salary, not less than five percent
(5%) per annum, in its discretion. The Corporation has no right to decrease the
Base Salary.

 

(b)               In addition to the Base Salary set forth in Section 4(a)
above, the Executive shall be entitled to such bonus compensation, defined in
Appendix A.

 

(c)                The Corporation shall pay or reimburse the Executive for all
reasonable out-of-pocket expenses necessarily incurred performance of his
duties, hereunder, upon submission and approval of written statements and bills
in accordance with the then regular procedures of the Corporation.

 

(d)               The Executive shall be entitled to participate in such
pension, profit sharing, group insurance, fully pay for disability insurance
plan, key man insurance if required by the board, hospitalization, and group
health and benefit plan, including dental plans and all other benefits and plans
as the Corporation provides to its senior executives (the “Benefit Plans”). The
Corporation will pay one hundred percent (100%) of all costs associated with the
Executive’s Benefit Plans and it will reimburse an allowance of $1,000 per month
for auto expenses.

 

(e)                During the Employment Term, the Executive shall be entitled
to participate in all of the Company’s perquisite plans, programs and
arrangements that are generally provided by the Company to other senior
executives from time to time, including, without limitation, the provision of
financial and tax planning assistance.

 

(f)                Executive shall be eligible for such grants of stock options
(“Options”) or awards of restricted stock (“Restricted Stock”), as defined in
Appendix A, under the Corporation’s equity compensation plans as the Board of
Directors shall determine, provided however without limiting the generality of
the foregoing, the Corporation shall grant the Executive options, as defined in
Schedule A, as early as practicable after the date hereof. The Corporation shall
execute and deliver an award agreement (the “Award Agreement”) for the Options
to the Executive as soon as practicable thereafter.

 

(g)               To facilitate the performance of Executive’s responsibilities
hereunder, during the Term, the Corporation shall continuously make available to
the Executive, at Corporation’s expense a laptop, iPad and iPhone or such other
electronic equipment as may be reasonably acceptable to the Executive.

 



2

 

  

5.                  Termination.

 

(a)                This Agreement and the Executive’s employment hereunder shall
terminate upon the happening of any of the following events:

 

(i)                 upon the Executive’s death;

 

(ii)               upon the Executive’s “Total Disability” (as herein defined);

 

(iii)             upon the expiration of the Initial Term of this Agreement or
any Renewal Term thereof, if either party has provided a timely notice of
non-renewal in accordance with Section 3, above;

 

(iv)             at the Executive’s option, upon ninety (90) days prior written
notice to the Corporation;

 

(v)               at the Executive’s option, in the event of an act by the
Corporation, defined in Section 5(c), below, as constituting “Good Reason” for
termination by the Executive; and

 

(vi)             at the Corporation’s option, in the event of an act by the
Executive, defined in Section 5(d), below, as constituting “Cause” for
termination by the Corporation.

 

(b)               For purposes of this Agreement, the Executive shall be deemed
to be suffering from a “Total Disability” if the Executive has failed to perform
his regular and customary duties to the Corporation for a period of one hundred
eighty (180) days out of any three hundred sixty (360) day period and if before
the Executive has become “Rehabilitated” (as herein defined) a majority of the
members of the Board of Directors of the Corporation, exclusive of the
Executive, vote to determine that the Executive is mentally or physically
incapable or unable to continue to perform such regular and customary duties of
employment. As used herein, the term “Rehabilitated” shall mean such time as the
Executive is willing, able and commences to devote his time and energies to the
affairs of the Corporation to the extent and in the manner that he did so prior
to his Disability.

 

(c)                For purposes of this Agreement, the term “Good Reason” shall
mean that the Executive has resigned due to (i) any diminution of duties
inconsistent with Executive’s title, authority, duties and responsibilities;
(ii) any reduction of or failure to pay Executive compensation provided for
herein, except to the extent Executive consents in writing to any reduction,
deferral or waiver of compensation, which non-payment continues for a period of
fifteen (15) days following written notice to the Corporation by Executive of
such non-payment; (iii) any relocation of the principal location of Executive’s
employment more than fifty (50) miles from the Corporation’s current
headquarters without Executive’s prior written consent; (iv) any material change
in the Executive’s title, job description or duties; (v) any Change of Control
(as defined below); or (vi) any material violation by the Corporation of its
obligations under this Agreement that is not cured within thirty (30) days
Agreement after receipt of notice thereof.

 



3

 

 

(d)               For purposes of this Agreement, the term “Cause” shall mean
material, gross and willful misconduct on the part of the Executive in
connection with his employment duties hereunder or commission of a felony or act
of dishonesty resulting in material harm to the Corporation by the Executive
whereby Executive is convicted of a felony.

 

(e)                For purposes of this Agreement, “Change of Control” shall
mean the occurrence of any one or more of the following: (i) the accumulation,
whether directly, indirectly, beneficially or of record, by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended) of fifty one percent (51%) or more
of the shares of the outstanding common stock of the Corporation, (ii) a merger
or consolidation of the Corporation in which the Corporation does not survive as
an independent public corporation or upon the consummation of which the holders
of the Corporation’s outstanding equity securities prior to such merger or
consolidation own less than fifty percent (50%) of the outstanding equity
securities of the Corporation after such merger or consolidation, or (iii) a
sale of all or substantially all of the assets of the Corporation, provided,
however, that the following acquisitions shall not constitute a Change of
Control for the purposes of this Agreement: (A) any acquisitions of common stock
or securities convertible into common stock directly from the Corporation, or
(B) any acquisition of Common Stock or securities convertible into Common Stock
by any employee benefit plan (or related trust) sponsored by or maintained by
the Corporation.

 

(f)                Code Section 409A.

 

(i)                 The intent of the parties is that payments and benefits
under this Agreement comply with or otherwise be exempt from Internal Revenue
Code Section 409A and the regulations and guidance promulgated thereunder
(collectively "Code Section 409A") and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be either exempt from or in
compliance therewith. In no event whatsoever shall the Corporation be liable for
any additional tax, interest or penalty that may be imposed on the Executive by
Code Section 409A or damages for failing to comply with Code Section 409A.

 

(ii)               Notwithstanding any other payment schedule provided herein to
the contrary, if the Executive is deemed on the date of termination to be a
"specified employee" within the meaning of that term under Code Section
409A(a)(2)(B), then any payment under Section 5 hereof that is considered
deferred compensation under Code Section 409A payable on account of a
"separation from service" shall not be made until the date which is the earlier
of (A) the expiration of the six (6)-month period measured from the date of such
"separation from service" of Executive, and (B) the date of Executive's death
(the "Delay Period") to the extent required under Code Section 409A. Upon the
expiration of the Delay Period, all payments delayed pursuant to this Section
5(f) shall be paid to the Executive in a lump sum, and all remaining payments
due under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein.

 



4

 

 

(iii)             A termination of employment shall not be deemed to have
occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits upon or following a termination of employment
unless such termination is also a "separation from service" from the Company and
Employer within the meaning of Code Section 409A and, for purposes of any such
provision of this Agreement, references to a "termination," "termination of
employment" or like terms shall mean "separation from service."

 

(iv)             For purposes of Code Section 409A, the Executive's right to
receive any installment payment pursuant to this Agreement shall be treated as a
right to receive a series of separate and distinct payments.

 

(v)               Notwithstanding any other provision to the contrary, in no
event shall any payment under this Agreement that constitutes "deferred
compensation" for purposes of Code Section 409A be subject to offset by any
other amount unless otherwise permitted by Code Section 409A.

 

6.                  Effects of Termination.

 

(a)                Upon termination of the Executive’s employment pursuant to
Section 5(a)(i), the Executive’s estate or beneficiaries shall be entitled to
the following severance benefits: (i) twelve (12) months’ Base Salary at the
then current rate, payable in a lump sum, less withholding of applicable taxes;
(ii) the accrued but unpaid compensation and vacation pay through the date of
termination; and (iii) continued provision for a period of the remainder of the
term of the agreement following the Executive’s death of benefits under Benefit
Plans extended from time to time by the Corporation to its senior executives.

 

(b)               Upon termination of the Executive’s employment pursuant to
Section 5(a)(ii), the Executive shall be entitled to the following severance
benefits: (i) twelve (12) months’ Base Salary at the then current rate, to be
paid from the date of termination until paid in full in accordance with the
Corporation’s usual payroll practices, including the withholding of all
applicable taxes; (ii) the accrued but unpaid compensation and vacation pay
through the date of termination; (iii) continued provision for a period of the
remainder of the term of the agreement following the Executive’s Total
Disability of Benefit Plans extended from time to time by the Corporation to its
senior executives; and (iv) payment on a prorated basis of any bonus or other
payments earned in connection with the Corporation’s then-existing bonus plan in
place at the time of termination. The Corporation will continue to pay
Executive’s premiums as it relates to the disability policy up to and including
the one hundred eighty (180) day period prior to declaration of “total
disability” per paragraph 5(b).

 

(c)                Upon termination of the Executive’s employment pursuant to
Section 5(a)(iii), where the Corporation has offered to renew the term of the
Executive’s employment for an additional period and the Executive chooses not to
continue in the employ of the Corporation, the Executive shall be entitled to
receive: (i) the accrued but unpaid compensation and vacation pay through the
date of termination; (ii) payment of Executive’s Base Salary during any
Restricted Period (as defined below) in accordance with the Corporation’s usual
payroll practices, including the withholding of all applicable taxes; and (iii)
continued provision for a period of twelve (12) months following the date of
termination of benefits under Benefit Plans extended from time to time by the
Corporation to its senior executives. In the event the Corporation tenders
Non-Renewal Notice to the Executive, then the Executive shall be entitled to the
same severance benefits as if the Executive’s employment were terminated
pursuant to Section 5(a)(v); except, if such Non-Renewal Notice was triggered
due to the Corporation’s statement that the Executive’s employment was
terminated due to Section 5(a)(vi) (for “Cause”).

 



5

 

 

(d)               Upon termination of the Executive’s employment pursuant to
Sections 5(a)(iv), the Executive shall be entitled to receive: (i) the accrued
but unpaid compensation and vacation pay through the date of termination;

 

(e)                Upon termination of the Executive’s employment (A) pursuant
to Section 5(a)(v), (B) by the Corporation without Cause or (C) if within a two
(2) year period after a Change of Control occurs, the Executive shall be
entitled to the following severance benefits: (i) twelve (12) months’ Base
Salary and bonus the Executive would have earned pursuant to this Agreement, to
be paid upon the date of termination of employment in monthly installments, less
withholding of all applicable taxes and (ii) payment of Executive’s Base Salary
during any Restricted Period (as defined below) in accordance with the
Corporation’s usual payroll practices, including the withholding of all
applicable taxes; and (iii) continued provision for a period of the remainder of
the term of the agreement after the date of termination of the benefits under
Benefit Plans extended from time to time by the Corporation to its senior
executives.

 

(f)                Upon termination of the Executive’s employment pursuant to
Sections 5(a)(vi), the Executive shall be entitled to receive accrued but unpaid
compensation and vacation pay through the date of termination.

 

(g)               Any payments required to be made hereunder by the Corporation
to the Executive shall continue to the Executive’s beneficiaries in the event of
his death until paid in full except for the continuation of benefits under the
Benefit Plans.

 

(h)               Each of the parties to this Agreement will be entitled to
enforce its rights under this Agreement specifically, to recover damages and
reasonable costs (including attorneys’ fees) caused by any breach of any
provision of this Agreement and to exercise all other rights existing in its
favor.

 

(i)                 The Executive shall not be required to mitigate the amount
of any payment provided herein by seeking other employment or by becoming
engaged in any other undertaking to earn a livelihood or otherwise, nor shall
the amount of any payment provided for herein be reduced by any compensation
earned by the executive as the result of employment by another employer after
termination of employment, or as a result of his engagement in any undertaking
otherwise.

 



6

 

 

7.                  Accelerated Vesting.

 

(a)                Upon termination of the Executive’s employment pursuant to
Sections 5(a)(i), (ii) or (iv), (i) all unvested Options shall immediately
expire effective the date of termination of employment and all vested Options,
to the extent unexercised, shall expire twelve (12) months after the termination
of employment; and (ii) shares of Restricted Stock for which restrictions have
not lapsed will be immediately forfeited.

 

(b)               If the Executive’s employment is terminated pursuant to
Section 5(a)(iii), where the Corporation has offered to renew the term of the
Executive’s employment for an additional period and the Executive chooses not to
continue in the employ of the Corporation, all unvested Options shall
immediately expire effective the date of termination of employment and vested
Options, to the extent unexercised, shall expire twelve (12) months after the
termination of employment and (ii) shares of Restricted Stock for which
restrictions have not lapsed will be immediately forfeited.

 

(c)                If the Executive’s employment is terminated (A) in connection
with a Change of Control, (B) by the Corporation without Cause, (C) the
Corporation tendered the Executive a Non-Renewal Notice for any reason other
than for Cause or (D) pursuant to Section 5(a)(v), (i) all unvested Options
shall immediately vest and become exercisable effective the date of termination
of employment, and, to the extent unexercised, shall expire twelve (12) months
after any such event and (ii) restrictions shall immediately lapse with respect
to all shares of Restricted Stock.

 

(d)               If the Executive’s employment is terminated pursuant to
5(a)(vi), all Options, whether or not vested, shall immediately expire and all
shares of Restricted Stock for which restrictions have not lapsed shall be
forfeited effective the date of termination of employment.

 

(e)                The Corporation shall cause all future agreements,
certificates or other documents evidencing any grant of Options or award of
Restricted Stock to the Executive to contain the foregoing provisions and shall
agree to amend all existing agreements, certificates or other documents
evidencing any grant of Options or award of Restricted Stock to the Executive to
contain the foregoing provisions.

 

(f)                For the avoidance of doubt, the term “Restricted Stock” as
used in this Agreement shall not include any shares of common stock beneficially
owned by the Executive that were not issued pursuant to an equity compensation
plan or which are no longer subject to forfeiture pursuant to any Restricted
Stock agreement with the Corporation.

 

8.                  Vacations. The Executive shall be entitled to vacation of
five (5) weeks per year, during which period his salary shall be paid in full.
The Executive shall take his vacation at such time or times as the Executive and
the Corporation shall determine is mutually convenient. Any vacation not taken
in any given one (1) year period shall accrue.

 

9.                  Disclosure of Confidential Information. The Executive
recognizes, acknowledges and agrees that he has had and will continue to have
access to secret and confidential information regarding the Corporation,
including but not limited to, its products, formulae, patents, sources of
supply, customer dealings, data, know-how and business plans, provided such
information is not in or does not hereafter become part of the public domain, or
become known to others through no fault of the Executive. The Executive
acknowledges that such information is of great value to the Corporation, is the
sole property of the Corporation, and has been and will be acquired by him in
confidence. In consideration of the obligations undertaken by the Corporation
herein, the Executive will not, at any time, during or after his employment
hereunder, reveal, divulge or make known to any person, any information acquired
by the Executive during the course of his employment, which is treated as
confidential by the Corporation, and not otherwise in the public domain. The
provisions of this Section 9 shall survive the termination of the Executive’s
employment hereunder for a period of twenty-four (24) months. All references to
the Corporation in Section 9 and Section 10 hereof shall include any subsidiary
of the Corporation.

 



7

 

 

10.              Covenant Not To Compete or Solicit.

 

(a) The Executive recognizes that the services to be performed by him hereunder
are special, unique and extraordinary. The parties confirm that it is reasonably
necessary for the protection of the Corporation that the Executive agree, and
accordingly, the Executive does hereby agree, that he shall not, directly or
indirectly, at any time during the “Restricted Period” within the “Restricted
Area” (as those terms are defined in Section 10(d) below) solicit any of the
employees, contractors, or customers of Corporation in any manner that could
have an adverse effect on Corporation’s business relationship with any such
person or results in any such person’s terminating or reducing or limiting their
employment, professional, customer, payment, contract or other business
relationship to the detriment of the Corporation.

 

(b) If any of the restrictions contained in this Section 10 shall be deemed to
be unenforceable by reason of the extent, duration or geographical scope
thereof, or otherwise, then the court making such determination shall have the
right to reduce such extent, duration, geographical scope, or other provisions
hereof, and in its reduced form this Section 10 shall then be enforceable in the
manner contemplated hereby.

 

(c) This Section 10 shall not be construed to prevent the Executive from owning,
directly or indirectly, in the aggregate, any amount of the issued and
outstanding voting securities of any class of any corporation whose voting
capital stock is traded or listed on a national securities exchange or in the
over-the-counter market.

 

(d) The term “Restricted Period,” as used in this Section 10, shall mean the
period of the Executive’s actual employment hereunder, plus twelve (12) months
after the date the Executive is actually no longer employed by the Corporation.
The term “Restricted Area” as used in this Section 10 shall mean within ten (10)
miles of Corporation’s locations only so long as Executive does not give proper
notice per paragraph 5(iv) above. Executive will not be subject to a “Restricted
Area” if proper notice of termination has been given. The provisions of this
Section 10 shall survive the termination of the Executive’s employment hereunder
and until the end of the Restricted Period as provided in Section 10(d) hereof
except in the event that this Agreement is terminated pursuant to Section
5(a)(v), hereof, in which case such provisions shall not survive termination of
this Agreement. In no event shall the terms of Section 10 be enforceable, should
the Corporation be in material default of its obligations to the Executive at
the time of his termination of employment by the Corporation.

 



8

 

 

11.              Indemnification. At all times during and after the Employment
Term and during the Restricted Period, the Company shall indemnify the Executive
to the fullest extent permitted by the law of the state of the Company’s
incorporation for all actions or omissions taken or made by the Executive
(whether before or after the date of this Agreement) in his service to the
Company or its affiliated entities for which Executive has performed or does
perform services at the request of the Company, including, to the fullest extent
allowed by law, the advancement to the Executive of all reasonable attorneys’
costs and expenses incurred by the Executive in connection with any action, suit
or proceeding, whether civil, criminal, administrative or investigative, by
reason of the fact that he is or was a director, officer or employee of the
Company, within twenty (20) calendar days after receipt by the Company of a
written request from the Executive for such advance. The Executive’s request for
advancement of attorneys’ costs and expenses pursuant to the preceding sentence
shall include an undertaking by the Executive to repay the amount of such
advance if it shall ultimately be determined that the Executive is not entitled
to be indemnified against such costs and expenses. The Executive shall have the
benefit of continuing directors’ and officers’ insurance coverage at levels no
less favorable than those in effect from time to time for members of the Board
and other members of the Company’s senior management.

 

12.              Board Position. The Board of Directors shall use its best
efforts to cause the Executive to be nominated to the Board of Directors of the
Corporation, and, following a Change of Control, the Board of Directors, shall
use its best efforts to cause the Executive to be nominated to the Board of
Directors of any successor to the Corporation following such Change of Control.

 

13.              Miscellaneous.

 

(a) The Executive acknowledges that the services to be rendered by him under the
provisions of this Agreement are of a special, unique and extraordinary
character and that it would be difficult or impossible to replace such services.
Accordingly, the Executive agrees that any breach by him of Sections 9 or 10 of
this Agreement shall entitle the Corporation, in addition to all other legal
remedies available to it, to apply to any court of competent jurisdiction to
seek to enjoin such breach. The parties understand and intend that each
restriction agreed to by the Executive hereinabove shall be construed as
separable and divisible from every other restriction, that the unenforceability
of any restriction shall not limit the enforceability, in whole or in part, of
any other restriction, and that one or more or all of such restrictions may be
enforced in whole or in part as the circumstances warrant. In the event that any
restriction in this Agreement is more restrictive than permitted by law in the
jurisdiction in which the Corporation seeks enforcement thereof, such
restriction shall be limited to the extent permitted by law. The remedy of
injunctive relief herein set forth shall be in addition to, and not in lieu of,
any other rights or remedies that the Corporation may have at law or in equity.

 



9

 

 

(b) Neither the Executive nor the Corporation may assign or delegate any of
their rights or duties under this Agreement without the express written consent
of the other; provided however that the Corporation shall have the right to
delegate its obligation of payment of all sums due to the Executive hereunder,
provided that such delegation shall not relieve the Corporation of any of its
obligations hereunder.

 

(c) This Agreement constitutes and embodies the full and complete understanding
and agreement of the parties with respect to the Executive’s employment by the
Corporation, supersedes all prior understandings and agreements, whether oral or
written, between the Executive and the Corporation, and shall not be amended,
modified or changed except by an instrument in writing executed by the party to
be charged. The invalidity or partial invalidity of one or more provisions of
this Agreement shall not invalidate any other provision of this Agreement. No
waiver by either party of any provision or condition to be performed shall be
deemed a waiver of similar or dissimilar provisions or conditions at the same
time or any prior or subsequent time.

 

(d) This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.

 

(e) The headings contained in this Agreement are for convenience of reference
only and shall not affect in any way the meaning or interpretation of this
Agreement.

 

(f) All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when personally delivered, sent by registered or certified mail,
return receipt requested, postage prepaid, or by private overnight mail service
(e.g. Federal Express) to the party at the address set forth above or to such
other address as either party may hereafter give notice of in accordance with
the provisions hereof. Notices shall be deemed given on the sooner of the date
actually received or the third business day after sending.

 

(g) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Florida without reference to principles of
conflicts of laws and each of the parties hereto irrevocably consents to the
jurisdiction and venue of the federal and state courts located in Brevard County
in the State of Florida.

 

(h) This Agreement may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one of the same instrument. The parties hereto have executed this
Agreement as of the date set forth above.

 



10

 

 



CORPORATION:



FIRST CHOICE HEALTHCARE SOLUTIONS, INC.

 

 

 

By: /s/Donald A. Bittar                                      

 

 

Title: Chief Financial Officer                       

 

 

 

 

EXECUTIVE:

 

 

/s/ Christian Romandetti                                    

 

Christian Romandetti, CEO

 



11

 

 

Appendix A

Bonus Compensation

 

The Corporation acknowledges that the Executive shall be entitled to the
following annual Bonus Compensation based on the Corporation’s annual revenue.
Such “Bonus Compensation,” which is defined as a percentage of base salary at
the completion of each fiscal year in accordance with the table below:

 

 

Annual Revenue ($) Percent of Base Salary 7,100,000 10% 7,700,000 20% 8,300,000
30% 8,900,000 40% 9,500,000 50% 10,100,000 60% 10,700,000 70% 11,300,000 80%
11,900,000 90% 12,500,000 100% to 25,000,000 200% to 50,000,000 400% to
100,000,000 800%

 

The Bonus Compensation shall be paid in cash within seventy-five (75) days of
the end of each fiscal year. If the Corporation is unable to pay any portion of
the “Bonus Compensation” when due because of insufficient liquidity or
applicable restrictions under the debt financing agreements, then the (i)
Corporation shall deliver written notice to the Executive indicating such
determination on or before the applicable due date; (ii) within five (5)
business days after delivering such notice, Executive shall, in its sole
discretion, be entitled to convert such “Bonus Compensation” into shares of the
Corporation’s Common Stock. The number of shares shall be determined by using a
thirty percent (30%) discount to the average closing price of the Corporation’s
common stock for the month of January in the contracted year that the Executive
Employment has been completed.

 

Restricted Stock Plan

The Restricted Stock Plan shall include the following provisions:

 

1.                  The amount of the award shall be one hundred percent (100%)
of the combined amount of the Base Salary and Bonus Compensation earned each
completed year of the Executive’s employment.

 

2.                  The amount of shares granted shall be determined by the
average closing price of the stock for the month of January at the beginning of
each contracted year that the Executive Employment has been completed.

 



12

 

 

3.                  The restricted stock will vest at December 31st of each
fiscal year.

 

4.                  The Executive may vote the awarded restricted stock as a
shareholder based on the number of shares held under restriction.

 

5.                  Any dividends declared with respect to any restricted stock
awards will be held until the awards vest, at which time the dividends would be
paid to the Executive.

 

Strategic Bonus

A One Hundred Thousand Dollar ($100,000) strategic bonus will be paid to the
Executive on the sixth (6th) month anniversary of opening and operating each new
center of excellence.

 

Stock Options

The Stock Option Plan shall include the following provisions:

 

1.                  For each fiscal year that the Executive has completed, the
Board of Directors has established the financial performance benchmarks and the
related number of Stock Options eligible for grant to the Executive as follows:

 



13

 

 



Stock Option Plan                   Annual Revenues         If annual revenues
are achieved  Revenues   Amount of options of common stock to be granted    
$7,000,000    250,000     $10,000,000    275,000     $20,000,000    300,000    
$30,000,000    350,000     $40,000,000    400,000     $50,000,000    430,000    
$60,000,000    450,000     $70,000,000    460,000     $80,000,000    470,000    
$90,000,000    485,000     $100,000,000    500,000                   And       

 

EBTIDA           EBTIDA plus add back of any one time charges and non-cash
items   EBTIDA      Amount of options of common stock to be granted    
$500,000    250,000     $1,000,000    250,000     $2,000,000    250,000    
$3,000,000    260,000     $4,000,000    280,000     $5,000,000    300,000    
$6,000,000    320,000     $7,000,000    340,000     $8,000,000    360,000    
$9,000,000    380,000     $10,000,000    400,000     $11,000,000    412,500    
$12,000,000    420,000     $13,000,000    422,500     $14,000,000    441,000    
$15,000,000    450,000     $16,000,000    464,000     $17,000,000    484,500    
$18,000,000    486,000     $19,000,000    494,000     $20,000,000    500,000 







 





14

 



 

2.                  The amount of shares granted shall be determined by the
average closing price of the stock for the month of January at the beginning of
each contracted year that the Executive Employment has been completed.

 

3.                  The Executive shall have up to five (5) years from date of
grant to exercise the foregoing Stock Options, and shall provide for such
exercise to be cashless.

 



15

 

 

 

 

